Case 7:21-cr-00153-PMH Document 26 Filed 03/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 Cr, 153
JONATAN TRIMINO,
Defendant(s).
X
Defendant _Jonatan Trimino hereby voluntarily consents to

 

participate in the following proceeding via _X_ videoconferencing or _X_ teleconferencing:
Initial Appearance Before a Judicial Officer

X Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

dematIaumee | See wo /R, pePrsiasi an Veuored| Tene. At PYLIA PEM UAn

Defendant’s Signatute Defendant’s Counsel’ ySignature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

Jonatan Trimino Howard E. Tanner
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

_3fila) (arses Ain ———

Date Geaiseieeee (U.S. Magistrate Judge

 
